IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-10-00102-CR

THEODORE PAUL GALLIA, JR.,
                                                                      Appellant
    v.

THE STATE OF TEXAS,
                                                                      Appellee



                               From the 19th District Court
                                McLennan County, Texas
                               Trial Court No. 2006-1701-C1


                               MEMORANDUM OPINION


         Theodore Paul Gallia, Jr., pro se, appeals from his plea-bargained felony

conviction.1 The Clerk warned Gallia that the Court might dismiss his appeal because

his notice of appeal was not timely filed unless, within 21 days, a response was filed

showing grounds for continuing the appeal. The date sentence was imposed was

December 14, 2009. Gallia’s notice of appeal was filed on March 15, 2010 and was thus


1The record contains a waiver of appeal, and the certification of defendant’s right of appeal states that
Gallia’s case is a plea-bargain case, that he has no right of appeal, and that he has waived the right of
appeal.
untimely. See TEX. R. APP. P. 26.2(a)(1) (providing that notice of appeal must be filed

within 30 days after date sentence imposed or 30 days after entry of appealable order).

          Gallia’s response requests an out-of-time appeal.2 We lack jurisdiction to grant

an out-of-time appeal; that authority belongs exclusively to the Court of Criminal

Appeals through a writ of habeas corpus. See Parr v. State, 206 S.W.3d 143, 144-45 (Tex.

App.—Waco 2006, no pet.). Because Gallia’s notice of appeal is untimely, we lack

jurisdiction and dismiss his appeal.3



                                                          REX D. DAVIS
                                                          Justice



Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed April 21, 2010
Do not publish
[CR25]




2
  Gallia’s response asserts that he was not informed of his right to appeal, that a deputy instructed him to
sign a waiver without his attorney present, and that his attorney failed to request an appeal. Because we
lack jurisdiction, we cannot address these allegations.

3   Remaining pending are Gallia’s two other proceedings: 10-09-00372-CR and 10-09-00373-CR.

Gallia v. State                                                                                       Page 2